16 N.Y.2d 710 (1965)
In the Matter of Trans-Lux Distributing Corp., Respondent,
v.
Board of Regents of the University of the State of New York, Appellant.
Court of Appeals of the State of New York.
Submitted June 7, 1965.
Decided June 10, 1965.
Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: And thereafter the Supreme Court of the United States having reversed the order of this court and the judgment entered thereon in the Supreme Court, Albany County, and by its mandate having directed further proceedings not inconsistent with its opinion, it is accordingly now ordered *711 that the order of this court, entered March 26, 1964, be and the same hereby is vacated, and the order appealed from to this court be and the same hereby is modified with costs to the extent that the matter be remitted to the Supreme Court, Albany County, with directions to vacate its judgment entered April 24, 1964, and to enter a new judgment declaring and determining that part II of article 3 of title I of the Education Law violates the Fourteenth Amendment of the Constitution of the United States and is null and void. [See 14 N Y 2d 88, 722, revd. 380 U. S. 259.]